Case 3:15-cv-00365-SMY-MAB Document 221 Filed 02/15/19 Page 1 of 1 Page ID #4994




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


    STEVE WILLIAMSON and                             )
    RHONDA CHRISTINE LEMASTER,                       )
    On Behalf of Themselves and All Others           )
    Similarly Situated,                              )
                                                     )   Case No. 15-CV-365-SMY-DGW
                           Plaintiffs,               )
                                                     )
    vs.                                              )
                                                     )
    S.A. GEAR COMPANY, INC.,                         )
    AUTOZONE, INC.,                                  )
    AUTOZONE PARTS, INC., and                        )
    AUTOZONE STORES, INC.,                           )
                                                     )
                           Defendants.               )

                               JUDGMENT IN A CIVIL ACTION

          IT IS HEREBY ORDERED AND ADJUDGED that, having been advised by the parties

  that all claims in this matter have been settled or otherwise resolved, Plaintiffs’ claims against the

  Defendants are DISMISSED with prejudice. Accordingly, the Clerk of Court is DIRECTED to

  close this case.


  DATED: February 15, 2019
                                                 MARGARET M. ROBERTIE, Clerk of Court

                                                 By: s/ Stacie Hurst, Deputy Clerk

  Approved:          s/ Staci M. Yandle_
                     STACI M. YANDLE
                     UNITED STATES DISTRICT JUDGE
